DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph.

 Claims 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 23 recites “is a supercapacitor” reciting an intended use of the claimed structure but failing to further limit the parent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 10-16, 18-25, and 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyu et al.; Polythiophene coated aromatic polyimide enabled ultrafast and sustainable lithium ion batteries; J. Mater. Chem. A, 2017, 5, 24083

	Regarding Claim 1, LYU discloses a composite material comprising particles containing (i) a core comprising an organic polymer material that is ion-permeable (p. 24084 left column “a novel polymer composite based on a conductive polythiophene coated aromatic polyimide (PI@PT) is prepared by a facile in situ chemical oxidation polymerization approach”), not electron conductive, and possesses reversible electrochemical activity, and (ii) an electron conductive polymer coated onto and encapsulating said core (the polythiophene of LYU is an electron conducting polymer as claimed and coated onto and encapsulating the core; p. 24085 right column “It is noted 
	Regarding Claim 2, LYU is relied upon as above with respect to the composite material of claim 1, and LYU discloses wherein said organic polymer material in said core is selected from the group consisting of aromatic polyimide, polyquinone, and radical-containing polymers (LYU teaches an aromatic polyimide core as discussed above with respect to Claim 1).
	Regarding Claim 3, LYU is relied upon as above with respect to the composite material of claim 1, and LYU further discloses wherein said organic polymer material in said core is an aromatic polyimide composition (LYU teaches an aromatic polyimide core as discussed above with respect to Claim 1).
	Regarding Claim 10, LYU is relied upon as above with respect to the composite material of claim 1, and LYU further discloses said electron conductive polymer is present in an amount of 30 wt.% which is within and anticipates the claimed range of 1-50 wt% by weight of the electron conductive polymer and core (LYU abstract, 30 wt.% PT coating has the optimal combination of good electronic conductivity and fast lithium reaction kinetics).
	Regarding Claim 11, LYU is relied upon as above with respect to the composite material of claim 1, and LYU further discloses wherein said electron conductive polymer is present in an amount of 30 wt.% which is within and anticipates the claimed range of 1-40 wt% by weight of the electron conductive polymer and core (LYU abstract, 30 wt.% PT coating has the optimal combination of good electronic conductivity and fast lithium reaction kinetics).
Regarding Claim 12, LYU is relied upon as above with respect to the composite material of claim 1, and LYU further discloses wherein said electron conductive polymer is aromatic (abstract, polythiophene; Fig. 1-4).
	Regarding Claim 13, LYU is relied upon as above with respect to the composite material of claim 1, and LYU further discloses wherein said electron conductive polymer is selected from the group consisting of polythiophene (abstract, Fig. 1-4).
	Regarding Claim 14, LYU is relied upon as above with respect to the composite material of claim 1, and LYU further discloses a lithium-ion battery comprising: (a) an anode; (b) a cathode; and (c) a lithium-containing electrolyte in contact with said anode and cathode (section 2.5 p. 24085 discloses a lithium anode, composite polymer cathode, and LiPF6 containing electrolyte); wherein said cathode contains a composite material comprising particles containing (i) a core comprising an organic polymer material that is ion-permeable, not electron conductive, and possesses reversible electrochemical activity, and (ii) an electron conductive polymer coated onto and encapsulating said core (abstract, as discussed above with respect to Claim 1, and section 2.3 preparation of PI PT composites).
	Regarding Claim 15, LYU is relied upon as above with respect to the battery of claim 14, and LYU further discloses wherein said organic polymer material in said core is selected from the group consisting of aromatic polyimide (abstract, aromatic polyimide, also see section 2.3 p. 24084), polyquinone, and radical- containing polymers.
	Regarding Claim 16, LYU is relied upon as above with respect to the battery claim 14, and LYU further discloses wherein said organic polymer material in said core 
	Regarding Claim 18, LYU is relied upon as above with respect to the battery claim 14, and LYU further discloses said electron conductive polymer is aromatic (polythiophene as discussed above is an electron conductive polymer).
	Regarding Claim 19, LYU is relied upon as above with respect to the battery claim 14, and LYU further discloses wherein said electron conductive polymer is selected from the group consisting of polythiophene (abstract).
	Regarding Claim 20, LYU is relied upon as above with respect to the battery claim 14, and LYU further discloses said electron conductive polymer is present in an amount of 30 wt.% (abstract) is within and anticipates the claimed range of 1-50 wt% by weight of the electron conductive polymer and core.
	Regarding Claim 21, LYU is relied upon as above with respect to the battery claim 14, and LYU further discloses said electron conductive polymer is present in an amount of 30 wt.% (abstract) is within and anticipates the claimed range of 1-40 wt% by weight of the electron conductive polymer and core.
	Regarding Claim 22, LYU is relied upon as above and further discloses an electrochemical cell that meets all of the structure of the claimed capacitor of instant Claim 22, the capacitor comprising: (a) two electrodes (section 2.5 example including lithium anode and polymer composite cathode); (b) an ion-permeable membrane between the two electrodes (Celgard 2320 section 2.5 example); and (c) an electrolyte (solvent mixture comprising LiPF6 of section 2.5 example) in contact with the two 
	Regarding Claim 23, LYU is relied upon as above with respect to the capacitor of claim 22, and while LYU is silent with respect to said capacitor is a supercapacitor, LIU teaches all of the claimed structure of instant Claim 23 and accordingly anticipated Claim 23.
	Regarding Claim 24, LYU is relied upon as above with respect to the capacitor of claim 22, and LYU further discloses wherein said organic polymer material in said core is selected from the group consisting of aromatic polyimide (abstract and as discussed above).
	Regarding Claim 25, LYU is relied upon as above with respect to the capacitor of claim 22, and LYU further discloses wherein said organic polymer material in said core is an aromatic polyimide composition (as in LYU formula 1).
	Regarding Claim 26, LYU is relied upon as above with respect to the capacitor of claim 22, and LYU further discloses wherein said organic polymer material in said core is an aromatic polyimide composition (abstract and as discussed above).
Regarding Claim 27, LYU is relied upon as above with respect to the capacitor of claim 22, and LYU further discloses said electron conductive polymer is aromatic (polythiophene, abstract).
	Regarding Claim 28, LYU is relied upon as above with respect to the capacitor of claim 22, and LYU further discloses 28. The capacitor of claim 22, wherein said electron conductive polymer is selected from the group consisting of polythiophene (abstract, polythiophene).
	Regarding Claim 29, LYU is relied upon as above with respect to the capacitor of claim 22, and LYU further discloses wherein said electron conductive polymer is present in an amount of 30 wt.% in a specific example (abstract) which is within and anticipates the claimed range of 1-50 wt% by weight of the electron conductive polymer and core.
	Regarding Claim 30, LYU is relied upon as above with respect to the capacitor of claim 22, a and LYU further discloses wherein said electron conductive polymer is present in an amount of 30 wt.% in a specific example (abstract) which is within and anticipates the claimed range of 1-40 wt% by weight of the electron conductive polymer and core.

Claims 4-8, 9, 17, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over LYU in view of Song et al. Polyimides: Promising Energy-Storage Materials; Angew. Chem. Int. Ed. 2010, 49, 8444-8448.

	Regarding Claim 4, LYU is relied upon as above with respect to the composite material of claim 3, and LYU further discloses the aromatic polyimide has the following general structure (Scheme 1, p. 24084):

    PNG
    media_image1.png
    157
    700
    media_image1.png
    Greyscale

	The structure taught by LYU meets the claimed aromatic polyimide structure formula (1) where the aromatic polyimide has the following general structure

    PNG
    media_image2.png
    212
    379
    media_image2.png
    Greyscale

	The structure taught by LYU comprises Ar where Ar represents an aromatic ring or ring system within the bounds of the two arcs depicted in Formula (1), each arc connected to carbonyl groups depicted in Formula (1).
	LYU is silent with respect to (1) R represents a bond or a hydrocarbon linking group; and (2) the parameter n of Formula (1) representing an integer of at least 10.
	Song et al. Polyimides: Promising Energy-Storage Materials; Angew. Chem. Int. Ed. 2010, 49, 8444-8448 (“SONG”) teaches an aromatic polyimide comprising an R as claimed that is a bond or hydrocarbon linking group.
	SONG teaches five polyimides with different structures that all show good electrochemical activity and have high theoretical capacity (abstract, Table 1). Each 

    PNG
    media_image3.png
    97
    291
    media_image3.png
    Greyscale

PI-3 of SONG Table 1
	At the time of filing it would have been obvious to one of ordinary skill in the art to have substituted the polyimides of LYU with those of SONG. The motivation for doing so would have been to use a similar aromatic polyimide known in the art to be suitable for use in a plastic battery as a cathode material and known to have high theoretical capacity, as taught by SONG.
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
	In addition, while SONG and LYU are each silent as to the degree of polymerization of the disclosed compounds (“n” of the disclosed formulas), one of ordinary skill in the art at the time of filing would have been fully capable of adjusting “n” in order to achieve the desired properties of the disclosed polyaramids for use as a cathode active material.
	Accordingly, at the time of filing, it would have been obvious for one of ordinary skill in the art to have adjusted “n” to be within the claimed range of at least 10. The motivation for doing so would have been to find and utilize a suitable degree of polymerization of the expressly taught polyaramid formulas of the prior art such that the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
	Regarding Claim 5, LYU and SONG are relied upon as above with respect to the composite material of claim 4, and modifying LYU in view of SONG as asserted above results in the claimed structure wherein R is a bond ( as in SONG PI-5 and PI-4; see SONG Table 1).
Regarding Claim 6, LYU and SONG are relied upon as above with respect to the composite material of claim 4, and modifying LYU in view of SONG as asserted above results in the claimed structure wherein R is a hydrocarbon linking group (as in SONG PI-4, Table 1).
	Regarding Claim 7, LYU and SONG are relied upon as above with respect to the composite material of claim 6, and modifying LYU in view of SONG as asserted above results in the claimed structure wherein said hydrocarbon linking group is an alkylene, alkenylene, or aromatic linking group (as in PI-2 or PI-3; see SONG Table 1).
	Regarding Claim 8, LYU and SONG are relied upon as above with respect to the composite material of claim 4, and modifying LYU in view of SONG as asserted above results in the claimed structure wherein Ar is an aromatic ring system containing at least two aromatic rings fused together (as in formula 1 of LYU and PI-1 through PI-5 of SONG Table 1).
	Regarding Claim 9, LYU and SONG are relied upon as above with respect to the composite material of claim 4, and modifying LYU in view of SONG as asserted above results in the claimed structure wherein the aromatic polyimide of Formula (1) is selected from the group consisting of formulas 1a, 1b, 1c, 1d, 1e, 1f, 1g, and 1h. SONG formulas PI-1 through PI-4 read on claimed Formula’s 1a and 1c.
	Regarding Claim 17, LYU and SONG are relied upon as above with respect to the lithium-ion battery of claim 16 and the composite of Claim 4. Modifying LYU in view of SONG results in the claimed invention wherein said aromatic polyimide has the following general structure: wherein Ar represents an aromatic ring or ring system within the bounds of the two arcs depicted in Formula (1), each arc connected to carbonyl 
	Regarding Claim 26, LYU and SONG are relied upon as above with respect to the capacitor of Claim 25 and the composite of Claim 4. Modifying LYU in view of SONG results in the claimed invention wherein said aromatic polyimide has the following general structure: wherein Ar represents an aromatic ring or ring system within the bounds of the two arcs depicted in Formula (1), each arc connected to carbonyl groups depicted in Formula (1); R represents a bond or a hydrocarbon linking group; and n represents an integer of at least 10 (as discussed above with respect to Claim 4 for an n of at least 10 and the R group comprising a hydrocarbon linking group such as the compounds of SONG Table 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704.  The examiner can normally be reached on Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729